Title: From George Washington to William Strickland, 15 May 1798
From: Washington, George
To: Strickland, William



Sir
Mount Vernon 15th May 1798

Your favour of the 26th of Novr last, introductory of Mr Miles Smith, I have had the pleasure to receive; but not that of seeing the Gentleman himself. I have, however, expressed in a letter to him, the gratification this would afford me, if business or inclination should induce him to visit the State of Virginia.
The chief object of giving you the trouble of receiving this Address, at this time, is to introduce to your civilities my good friend & neighbour, the Revd Bryan Fairfax; who is, though he has not taken the title, Baron of Cameron since the death of the late Lord, Robert Fairfax.

Bad health, & the recommendation of Sea Air, have induced this Gentleman to make a Voyage to England, whether he will travel in it, or not, depends, I presume, upon the state of the former. but if he should visit Yorkshire, I can, from a long and intimate acquaintance with him, say that he would be found worthy of your attentions. With very great esteem & regard, I am Sir Your most Obedt and Very Hble Servant

Go: Washington

